172 S.E.2d 495 (1970)
276 N.C. 371
Patricia MORSE
v.
Kathryn F. CURTIS, doing business as Camp Illahee.
Bleecker MORSE
v.
Kathryn F. CURTIS, doing business as Camp Illahee.
No. 7.
Supreme Court of North Carolina.
March 11, 1970.
*497 Uzzell & DuMont by Harry DuMont, Asheville, and Francis M. Coiner, Hendersonville, for plaintiffs-appellees.
Landon Roberts, Asheville, Ralph H. Ramsey, Jr., Ramsey, Hill & Smart, Brevard, for defendant-appellant.
BRANCH, Justice.
The question here presented for decision is: Did the Court of Appeals err in affirming the trial judge's action in overruling *498 defendant's pleas in bar and allowing plaintiff's motion to strike defendant's entire First Further Answer and Defense?
Defendant first contends that when plaintiff Patricia Morse filed her claim with the Industrial Commission and the defendant thereafter admitted liability, the North Carolina Industrial Commission was invested with exclusive jurisdiction. In support of this position defendant cites and relies upon G.S. § 97-9 and G.S. § 97-10.1. We quote both sections:
§ 97-9. Employer to secure payment of compensation.Every employer who accepts the compensation provisions of this article shall secure the payment of compensation to his employees in the manner hereinafter provided; and while such security remains in force, he or those conducting his business shall only be liable to any employee who elects to come under this article for personal injury or death by accident to the extent and in the manner herein specified.
§ 97-10.1. Other rights and remedies against employer excluded.If the employee and the employer are subject to and have accepted and complied with the provisions of this article, then the rights and remedies herein granted to the employee, his dependents, next of kin, or personal representative shall exclude all other rights and remedies of the employee, his dependents, next of kin, or representative as against the employer at common law or otherwise on account of such injury or death. (Emphasis added)
The General Court of Justice consists of an appellate division, a Superior Court division, and a District Court division. The Superior Court is a court of general jurisdiction and has jurisdiction in all actions for personal injuries caused by negligence, except where its jurisdiction is divested by statute. Article IV, Section 2, North Carolina Constitution; G.S. § 7A-240, G.S. § 7A-242; Bryant v. Dougherty, 267 N.C. 545, 148 S.E.2d 548. By statute the Superior Court is divested of original jurisdiction of all actions which come within the provisions of the Workmen's Compensation Act. Neal v. Clary, 259 N.C. 163, 130 S.E.2d 39; Thomason v. Red Bird Cab Co., 235 N.C. 602, 70 S.E.2d 706; Hedgepeth v. Lumbermen's Mutual Casualty Co., 209 N.C. 45, 182 S.E. 704. Conversely,
"The Industrial Commission is not a court of general jurisdiction. It is an administrative board with quasi-judicial functions and has a special or limited jurisdiction created by statute and confined to its terms. Its jurisdiction may not be enlarged or extended by act or consent of parties, nor may jurisdiction be conferred by agreement or waiver, Hart v. Thomasville Motors, 244 N.C. 84, 92 S.E.2d 673; Reaves v. Earle-Chesterfield Mill Co., 216 N.C. 462, 5 S.E.2d 305." Letterlough v. Atkins, 258 N.C. 166, 128 S.E.2d 215.
In the case of Hanks v. Southern Public Utilities Commission, 210 N.C. 312, 186 S.E. 252, the facts show that Curtis E. Hanks died by reason of injuries received while employed by Southern Public Utilities Company. His employer filed a report of the accident which resulted in Hanks' death with the Commission on its required forms in December 1929. Hanks' administrator filed an action in Superior Court of Wilkes County under provisions of the Federal Employers' Liability Act. This action remained in fieri in Wilkes County Superior Court until 8 January 1935, when a voluntary nonsuit was taken. The first action taken before the North Carolina Industrial Commission by the Administrator of Hanks' estate was a formal petition for award and request for hearing on 23 March 1935more than five years after the date of death. The Workmen's Compensation Act at that time provided that right to compensation would be barred unless a claim was filed within one year of death. The defendant denied liability and contended that the plaintiff was barred because claim had not been filed within one year after the employee's death and *499 because plaintiff had elected to proceed under the Federal Employers' Liability Act in Wilkes County Superior Court. The North Carolina Industrial Commission denied compensation and upon appeal the Superior Court overruled the Commission. This Court in reversing the action of the Superior Court stated:
"The restriction upon proceeding in another forum is that a recovery in the one form of action bars recovery in the other. As was said in Phifer v. Berry, 202 N.C. 388, 163 S.E. 119, 121: `He may recover by one of the alternate remedies, but not by both.'
* * * * * *
"The procedure upon the consideration and determination of a matter within the jurisdiction of the Industrial Commission, agreeable to the provisions of the act and the rules and regulations promulgated by the Commission, conforms as near as may be to the procedure in courts generally. By analogy, cases should be disposed of by some award, order, or judgment final in its effect, terminating the litigation. Texas Employers' Ins. Ass'n v. Shilling, (Tex.Civ.App.) 259 S.W. 236; Todd v. [Southern] Casualty Co., (Tex.Civ.App.) 18 S.W.2d 695. A final judgment is the conclusion of the law upon the established facts, pronounced by the court. Lawrence v. Beck, 185 N.C. 196, 116 S.E. 424; Swain v. Bonner, 189 N.C. 185, 126 S.E. 506.
"The record before us fails to show any final order or adjudication of any kind prior to the one appealed from.
"A claim for compensation lawfully constituted and pending before the commission may not be dismissed without a hearing and without some proper form of final adjudication.
"No statute of limitations runs against a litigant while his case is pending in court."
See also Pratt v. Central Upholstery Co., 252 N.C. 716, 115 S.E.2d 27.
The filing of plaintiff's claim with the Industrial Commission invoked its jurisdiction. When its jurisdiction is invoked, the Commission's first order of business is to determine if the claim is properly before it and then proceed according to law. Letterlough v. Atkins, supra.
In the instant case there has been no recovery in either forum. The Industrial Commission has made no final order or adjudication of any kind. A fortiori, it has merely continued consideration of plaintiff's claim without taking any action to determine whether the parties are subject to the Workmen's Compensation Act. The only order determining any matter with finality is the one now before us from the Superior Court. Absent an unchallenged determination of jurisdiction coupled with action resulting in recovery by plaintiff, or a challenge to its jurisdiction resulting in a final appellate holding establishing the Commission's jurisdiction, plaintiff was not precluded from filing her action in Superior Court because she had previously filed claim with the Industrial Commission and defendant had thereafter admitted liability under the Workmen's Compensation Act.
Consequently, Judge McLean, sitting without a jury, by consent of the parties, followed the proper procedure in determining the pleas in bar by hearing evidence offered by the parties, finding facts, reaching conclusions of law, and thereupon entering judgment. His determination of these particular pleas in bar necessarily exercised the inherent judicial power of the court to determine its jurisdiction. Manifestly, this determination of jurisdiction is subject to appellate review. Burgess v. Gibbs, 262 N.C. 462, 137 S.E.2d 806; Jones v. Standard Oil Co., 202 N.C. 328, 162 S.E. 741. By the judgment entered the trial judge overruled defendant's pleas in bar.
The findings of fact included the following:
"3. That the plaintiff, Patricia Morse, upon accepting employment pursuant to *500 the written contract dated March 4, 1964, located and chose horses to be used by her as head of the saddle seat riding program at Camp Illahee, Inc., which was owned and operated by the defendant.
"4. That the plaintiff, Patricia Morse, was engaged during the 1964 camp season as head of the saddle seat program, and as such, had the independent use of her skill, knowledge and training in the execution of said program; was engaged as head of the saddle seat program because of her independent skill and occupation as a horseback riding instructor; that she was employed to perform said duties at the fixed price of $400.00 plus living expenses at the camp for the entire camp season; that said plaintiff in the performance of her duties had complete charge and control of said program, determining solely the type of instruction to be given and the times when such instruction was to be given, and was not subject to discharge for adopting one method of performing her duties rather than another; that said plaintiff was free to use such assistants in said program as she deemed proper, and had full control and the right to control such assistants; that said plaintiff in fact had full responsibility and control, including the right to control the saddle seat riding program at the defendant's camp during the 1964 camp season, more particularly, from June 25, 1964, up to and including August 15, 1964, the date of the occurrence giving rise to this action."
"9. That on the aforesaid occasion and prior thereto on August 15, 1964, the plaintiff, Patricia Morse, was not performing any of the duties for which she had been employed, nor had said plaintiff at any time been instructed not to use the aforesaid shed."
Based on these findings of fact, Judge McLean, inter alia, concluded as a matter of law:
"That this Court has jurisdiction of the parties and the subject matter of these actions."
"That the plaintiff, Patricia Morse, during the 1964 camp season and up to and including August 15, 1964, was not an employee of the defendant, but was an independent contractor."
In the landmark case of Hayes v. Board of Trustees of Elon College, 224 N.C. 11, 29 S.E.2d 137, the Court enumerated elements ear-marking a contract as creating the relationship of employer and independent contractor as follows:
"The person employed (a) is engaged in an independent business, calling, or occupation; (b) is to have the independent use of his special skill, knowledge, or training in the execution of the work; (c) is doing a specified piece of work at a fixed price or for a lump sum or upon a quantitative basis; (d) is not subject to discharge because he adopts one method of doing the work rather than another; (e) is not in the regular employ of the other contracting party; (f) is free to use such assistants as he may think proper; (g) has full control over such assistants; and (h) selects his own time."
Considering the relationship of employer-employee and employer-independent contractor in the case of Scott v. Waccamaw Lumber Co., 232 N.C. 162, 59 S.E.2d 425, the Court said:
"* * * The test to be applied in determining whether the relationship of the parties under a contract for the performance of work is that of employer and employee, or that of employer and independent contractor is whether the party for whom the work is being done has the right to control the worker with respect to the manner or method of doing the work, as distinguished from the right merely to require certain definite results conforming to the contract. If the employer has the right of control, *501 it is immaterial whether he actually exercises it."
We recognize the often-repeated rule that findings of fact by a trial judge are conclusive when supported by competent evidence, even when there is conflict in the evidence, but an exception to a finding of fact not supported by competent evidence must be sustained. Horton v. Redevelopment Commission, 264 N.C. 1, 140 S.E.2d 728; Textile Insurance Co. v. Lambeth, 250 N.C. 1, 108 S.E.2d 36.
The question crucial to decision in this case is whether the trial court correctly concluded that "The plaintiff, Patricia Morse, during the 1964 camp season and up to and including August 15, 1964, was not an employee of the defendant, but was an independent contractor." If this conclusion was correctly reached, then defendant's pleas in bar were correctly overruled because the statute expressly provides that the Workmen's Compensation Act only applies where the employer-employee relationship exists. G.S. § 97-2; Hicks v. Guilford County, 267 N.C. 364, 148 S.E.2d 240 (1966); Hayes v. Board of Trustees of Elon College, supra.
We must, therefore review the record to determine if the record evidence supports the findings of fact upon which this conclusion was based.
A portion of the evidence pertinent to decision in this case is summarized in part and quoted in part, as follows:
Plaintiff Patricia Morse, then age 20, sustained an injury on the premises of defendant on 15 August 1964; she had entered into a written contract (which has not been made a part of the record) to work as a counselor and head of the "saddle seat program" during the summer of 1964 for a salary of "$400 and something" plus board, lodging and laundry. Plaintiff, Patricia Morse, testified:
"In 1964, at Camp Illahee, I was termed a senior counselor and head of the saddle seat riding department.
* * * * * *
"After the first week of camp, we were allowed one day a week, until the last week of camp and we were not allowed to leave.
"When I was allowed one day a week after the first week of camp, I signed out when I took my time off, and I was then free to come either to my home or anywhere I wanted to go.
"* * * As head of the saddle seat riding department, I instructed my little girls in the riding of horses. That program started at 6:30 A. M., and then we broke for breakfast, of course, and then we resumed again at 9 o'clock, from 9 until 11, classes and from 3 to 5 we had classes.
"My routine and schedule began at 6:30 each morning. We had classes from 6:30 to 7:30. Your next class started at 9it has been a long time and I don't remember what time we had breakfast, but between 7:30 and 9 o'clock you had breakfast. During that period of time, I had the duty to sit at one of the tables with the little campers, which I rotated probably weekly. At each meal, whether breakfast, lunch or dinner, I sat at the table with the campers, unless I had a day off. When I had a break for lunch, I came back and sat at the table and supervised the noon meals for the campers. I had classes in the afternoon and then I had dinner or the supper meal, at which time I sat at the table with the campers and supervised their meals.
"After supper at night, the activities varied. I was there approximately half an hour after dinner and went until about 8:30. Sometimes I assisted in their preparation and making sure the planned activities in the evening went along. Most of the time, we had people that planned the activities for us and we just enjoyed them. I went with my campers to enjoy the activities in the evening.
"Taps blew at 9 o'clock and I was to have the children in bed by a quarter *502 of 9. Sometimes it was my responsibility to see that my children were in bed by 9 o'clock.
* * * * * *
"* * * In 1964, as head of the saddle seat program, it was my duty to find horses, and I chose those horses. I determined which ones were to be rented or hired or used. During the year 1964, I set up the program for the saddle seat division."
The record further shows that there were more than five persons employed by defendant and that defendant listed Patricia Morse as an employee for Federal Insurance Contribution Act (F.I.C.A.) and for state and federal income tax purposes; that the F.I.C.A. taxes were paid by defendant for Patricia Morse for the year 1964. On 15 August 1964 no saddle seat riding was scheduled. On that day Patricia Morse and the other counselors were instructed by defendant to go down and move their personal automobiles so that the campers' parents could park their automobiles in that space. Although Patricia did not have a personal car on the premises, she accompanied the other counselors and, when the automobiles were moved, she and two other counselors went into a pump house on the premises to get out of the rain and to smoke a cigarette. After smoking a cigarette, plaintiff started out of the pump house to return to her cabin and her raincoat caught in the pump gears, causing her to react so as to receive serious injuries.
A careful review of the record, including the evidence, findings of fact and conclusions of law, and an application of the legal principles hereinbefore set forth, clearly establish that plaintiff Patricia Morse did not possess the independence and other characteristics necessary to constitute her an independent contractor. Rather, a review of the record evidence, which is substantially uncontroverted, compels a conclusion of law that, at the time she was injured the relation of employer-employee existed between defendant and Patricia Morse.
We note here, parenthetically, that defendant admitted liability under the Workmen's Compensation Act to the Industrial Commission and orally affirmed this admission upon argument in this Court.
The record evidence does not support the trial judge's findings upon which he based his conclusions of law that Patricia Morse was an independent contractor and that the Superior Court had jurisdiction of the subject matter.
Decision of the Court of Appeals is
Reversed.